loffice of chief_counsel internal_revenue_service memorandum number release date cc fip b06 -------------- postf-103007-12 uilc date date to senior attorney group large business international from christina a morrison branch chief branch financial institutions products subject ---------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer x exchange year year year month month date date date date date date date --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- -------------------------------------------------------- ------------- ------------------------------------- ------- ------- ------- ------------ ---------- --------------------- ----------------------- ---------------------------- ----------------------- ----------------------- ------------------------ --------------- postf-103007-12 a b c d e f g h i j k m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq ------ ------ ------ ----- ------ ---- ---- -------------- ---------- ---- -------- ----- -------------- ---------- ---------- ---- ---- -- ---------- ------------------ ------------------ ------------------ ------------------ ------------------ ----- ---------------- -------------- -------------- --------------- ---- ---------- ---------- ----- ----------------- ------------ -------------------- -- -- ----- ----- ---------------- ---------------- postf-103007-12 ---------------- --------------- rr ss issue sec_1 whether taxpayer’s year debentures and its holdings of shares of x stock constitute a straddle for purposes of sec_1092 a whether the year debentures constitute a position under sec_1092 b whether the year debentures are a position with respect to such stock or substantially_similar_or_related_property with respect to x stock held by taxpayer under sec_1092 iii pre-2004 amendment whether taxpayer’s repurchase premium and coupon interest allocable to the year debentures constitute interest or carrying charges incurred or continued to purchase or carry the x stock for purposes of sec_263 if sec_263 is applicable whether the basis of new shares acquired by taxpayer in a non-taxable exchange for the x stock includes the repurchase premium and coupon interest capitalized into taxpayer’s basis in the x stock conclusion sec_1 under sec_1092 the year debentures are part of a straddle with the x stock a the year debentures constitute a position under sec_1092 and b the year debentures qualify under sec_1092 as a position with respect to substantially_similar_or_related_property other than stock with respect to stock held by taxpayer payments and accruals on the year debentures constitute interest_and_carrying_charges incurred or continued to purchase or carry the x stock for purposes of sec_263 the basis of the new shares acquired by taxpayer in the non-taxable exchange for the x stock includes the repurchase premium and the coupon interest capitalized into taxpayer’s basis in the x stock this provision was amended and renumbered as sec_1092 by section c of the american_jobs_creation_act_of_2004 p l sec_1092 provides that in the case of stock the term personal_property includes stock only if such stock is of a type which is actively_traded and at least of the positions offsetting such stock is a position with respect to such stock or substantially_similar_or_related_property postf-103007-12 facts on date taxpayer issued two tranches of exchangeable debentures in dollar_figure------ denominations that paid interest semi-annually at stated rates of a percent and b percent collectively year debentures the year debentures were exchangeable for shares of x stock previously acquired by taxpayer in an unrelated transaction the debentures were publicly traded and were to mature in g years on date taxpayer treated the year debentures as contingent payment debt instruments for federal_income_tax purposes the debentures were publicly traded on exchange the terms of the year debentures are set out in detail below year debentures issued in exchange for year debentures the year debentures replaced taxpayer’s d and e percent exchangeable debentures previously issued in year the year debentures the year debentures also had a g year term and were exchangeable at any time for up to h shares of taxpayer’s x stock the issue_price of the debentures was f percent greater than the market_value of the stock the d percent debentures were exchangeable at any time by a holder for an exchange rate of approximately i shares per dollar_figure------ principal_amount thus a holder would exercise its exchange right if the stock was trading at dollar_figurej per share or more the e percent debentures had an exchange rate of k shares per dollar_figure------ thus a holder would exercise if the stock was trading at dollar_figurem per share or more subsequently on date there was a stock split of the x stock so the total number of referenced shares doubled to approximately n the exchange rate for the d and e percent debentures increased to about o and p per dollar_figure------ or about dollar_figureq and dollar_figurer per share respectively approximately s years before the maturity of the year debentures and before holders exercised their exchange rights taxpayer issued the year debentures in exchange for a portion of the outstanding year debentures immediately prior to this exchange the stock was trading for dollar_figuret per share an amount significantly greater than the exchange rate for the year debentures but less than the exchange rate for the year debentures discussed below the d and e percent year debentures were exchanged for a and b percent year debentures respectively the a percent debentures with a principal_amount of dollar_figureu were issued in exchange for dollar_figurev of the original principal_amount of the d percent debentures the b percent debentures with a principal_amount of dollar_figurew were issued in exchange for dollar_figurev of the original principal_amount of the e percent debentures the principal_amount of the year debentures that were exchanged for the year debentures was z percent of the average x stock price at this time multiplied by the number of shares that would otherwise have been exchangeable for the year debentures tendered by holders pursuant to the exchange taxpayer called for redemption of the year debentures that were not exchanged for year debentures because the stock was worth more than the original principal postf-103007-12 amount of the year debentures the holders exercised their exchange rights and received stock in exchange for their debentures or in some instances taxpayer sold the reference stock and delivered cash to these holders as discussed below taxpayer retained the shares not used to retire the year debentures and used them to reference the year debentures since the year debentures referenced approximately f percent fewer about ss shares than the year debentures that they retired taxpayer sold the excess shares for dollar_figureaa and used the proceeds to retire other long term debt while taxpayer might have issued straight_debt instead of other exchangeable debentures the year debentures permitted taxpayer to pay a lower interest rate because of the exchange feature holders gave up some interest in order to have an opportunity to share in appreciation of the x stock terms of the year debentures the a percent and b percent year debentures were exchangeable upon demand by a holder for bb and cc shares respectively for a total of approximately dd shares of x stock each dollar_figure------ of principal_amount of the debentures could be exchanged for gg shares the exchange rate thus a holder would exercise its exchange right if the stock was trading at dollar_figurehh per share or more the exercise price immediately before issuance of the year debentures the stock was trading at dollar_figuret about f percent less than the exercise price it is our understanding that the initial issue_price of the year debentures was approximately equal to nn percent of the value of the underlying stock at the time of issuance the exchange rate would be adjusted if certain events occurred that changed the number or value of the shares such as a merger or stock split or a payment was made that a debenture holder would be entitled to such as payment of an extraordinary_dividend or a stock_dividend subsequently on date there was a two-for-one stock split in the x stock which doubled the amount of reference stock to ii shares after the stock split the exchange rate was doubled to jj shares of x stock for each dollar_figure------- principal_amount of debentures exchanged if a holder exercised its exchange right and surrendered a debenture taxpayer could either deliver the number of shares required under the exchange rate or the cash_equivalent holders did not have the right to demand shares cash would always be paid in lieu of delivering a fraction of a share as noted below under certain circumstances a holder could require taxpayer to repurchase the debentures for the greater amount of either the principal_amount with an additional payment if repurchase occurs before a certain date of the debentures or the total exercise price due under the exchange rate - taxpayer could redeem the debentures at any time beginning date in order to redeem taxpayer was required to pay the holder an amount that equaled or exceeded the stated principal_amount of the debentures plus accrued interest beginning on date postf-103007-12 taxpayer could redeem the debentures for oo percent of their principal_amount at maturity ie their principal_amount plus a premium of mm percent thereafter the premium that taxpayer would pay to redeem the debentures declined by ee percent per year until by date the debentures could be redeemed for ff percent of their principal_amount at maturity if a holder surrendered debentures for exchange after taxpayer had called them for redemption then the holder would be entitled to accrued interest at the stated rate up to the effective date of the exchange the indentures included an exchange_agreement between taxpayer and the exchange agent under this agreement taxpayer delegated its responsibilities to the holders under the year debentures to the exchange agent taxpayer deposited a total of approximately dd shares of x stock with the exchange agent in order to satisfy the potential exchange obligation if all holders were to exercise their exchange rights under the year debentures the exchange property taxpayer was required to deposit additional shares from time to time as necessary so that there would always be enough shares to meet the exchange obligation if the exchange rate increased alternatively if the exchange obligation was reduced under certain circumstances taxpayer could withdraw the excess shares however if taxpayer withdrew a number of shares such that the exchange agent could not to meet its potential exchange obligation to the holders then a holder would have the right to require taxpayer to repurchase some or all of its debentures for the greater amount of either the principal_amount of the debentures including any redemption_premium if applicable or the value of the shares under the exchange rate if a repurchase occurred prior to date a holder would also receive a premium equal to f percent of the amount otherwise due taxpayer retained the right to most cash dividends and to vote the stock extraordinary dividends and other_amounts as defined in the indentures that might be payable to holders were to be retained by the exchange agent and could alter the exchange rate as noted above taxpayer was to give notice to the holders of effective dates of certain events that would impact holders of x stock including the declaration of a dividend the grant of other rights with respect to x stock- taxpayer covenanted to preserve the holders’ right to receive the x stock and other_property if relevant upon surrender of the debentures in exchange in addition taxpayer agreed that it would not otherwise use the exchange property including pledging for another debt or hypothecating it if there was a tender offer for shares of x stock taxpayer was required to place the proceeds of the sale of the stock with the exchange agent for the benefit of the holders the year debenture holders were treated as unsecured creditors of taxpayer characterization of the year debentures for federal_income_tax purposes postf-103007-12 taxpayer characterized the year debentures as contingent payment debt instruments for federal_income_tax purposes pursuant to sec_1_1275-4 under these rules taxpayer applied the noncontingent_bond_method and accrued interest on the debentures at a comparable yield of c percent and paid a current coupon of a and b percent the holders were also required to accrue interest on the debentures at the comparable yield early settlement of the year debentures between month and month year prior to the maturity_date of the year debentures the holders exercised their right to exchange the debentures for shares of x stock taxpayer exercised its option to pay cash to the holders redeeming all of the debentures for dollar_figurekk in cash all debentures were thus redeemed on or before date the redemptions occurred at different times prior to the maturity_date of date at all times during the redemption_period the average stock price exceeded the exercise price of a debenture after being adjusted for a stock split on date pursuant to sec_1_163-7 taxpayer deducted the repurchase premium on the exchange as interest in year taxpayer paid dollar_figurepp of coupon interest on the year debentures taxpayer received dollar_figureqq of dividends on its holdings of x stock taxpayer took an dollar_figurerr dividends received deduction exchange on date taxpayer transferred ii shares of x stock to x in exchange for the stock of a new corporation spun off by x taxpayer treated the transaction as a non-taxable sec_368 reorganization ---------------------------------------------------------- law and analysi sec_1 taxpayer’s year debentures and its holdings of shares of x stock constitute a straddle for purposes of sec_1092 a straddle consists of offsetting positions with respect to personal_property sec_1092 positions are offsetting if there is a substantial diminution of risk of loss from holding one position by reason of holding the other position sec_1092 two or more positions are presumed to be offsetting if the positions are in the same personal_property whether established in such property or a contract for such property and if the value of or more of such positions ordinarily various inversely with the value of or more other such positions sec_1092 the term personal_property means any personal_property of a type which is actively_traded sec_1092 however sec_1092 provides that in general except as postf-103007-12 provided in subparagraph b the term ‘personal property’ does not include stock the preceding sentence shall not apply to any interest in stock sec_1092 provides that the term personal_property includes under regulations a position with respect to substantially_similar_or_related_property other than stock because holding the x stock substantially diminishes taxpayer’s risk of loss from issuing the year debentures the stock and the debentures are offsetting positions within the meaning of sec_1092 the remaining question is whether the debentures are positions with respect to personal_property despite the general exclusion for stock under sec_1092 a the year debentures constitute a position with respect to personal_property under sec_1092 sec_1092 defines personal_property as any personal_property of a type which is actively_traded although sec_1092 pre-2004 amendment generally excludes stock from the definition of personal_property this exclusion does not apply to interests in stock absent this provision the x stock otherwise qualifies as personal_property under sec_1092 whether the x stock qualifies as under one of the exceptions to the general exclusion for stock under sec_1092 pre-2004 amendment is analyzed below therefore the x stock can be personal_property for purposes of testing whether the year debentures are a position with respect to personal_property sec_1092 defines position as an interest including a futures or forward_contract or option in personal_property although a debtor’s obligation under a straight_debt instrument generally is not personal_property in certain circumstances a debt_instrument may be a position with respect to personal_property and thus be part of a straddle for instance sec_1092 provides that an obligor’s interest in a nonfunctional_currency denominated debt obligation is treated as a position in the nonfunctional_currency legislative_history reveals that this provision was intended as a clarification of existing law see h_r conf_rep no 99th cong 2d sess c b vol ii-670 a foreign_currency borrowing is economically similar to a short position in the foreign_currency treasury regulations also recognize that a debtor’s obligation under a debt_instrument may be a position in a straddle sec_1_1275-4 provides that an issuer treats a positive adjustment as a loss with respect to a position in a straddle if the debt_instrument is a position in a straddle and the contingency or any portion of the contingency to which the adjustment relates would be part of the straddle if entered into as a separate position in addition sec_1_1275-6 recognizes that a debtor’s own indebtedness may be a position in a straddle see sec_1_1275-6 and sec_1_1275-6 the year debentures constitute a position for these purposes in the shares of x stock because they were exchangeable at any time by a holder for an amount that referenced the price of x stock thus by their terms the year debentures created a postf-103007-12 direct interest and position in the stock taxpayer’s borrowing under the debentures was economically the same as a short position in the stock because taxpayer would be required to pay more money to the holders if the stock appreciated in fact because the stock had appreciated in value above the exercise price of the exchange right of the debentures in year taxpayer was required to pay the value of the stock to the holders not merely the principal_amount of the debt in light of the foregoing the year debentures qualify as a position under sec_1092 b the year debentures are a position with respect to such stock or substantially_similar_or_related_property with respect to x stock held by taxpayer under sec_1092 pre-2004 amendment sec_1092 pre-2004 amendment provides that in general except as provided in subparagraph b the term ‘personal property’ does not include stock sec_1092 provides exceptions to this general_rule when the year debentures were issued sec_1092 provided an exception to sec_1092 for stock which is part of a straddle at least of the offsetting positions of which is -- under regulations a position with respect to substantially_similar_or_related_property other than stock sec_1_1092_d_-2 finalized by t d 1995_1_cb_1 provides that under sec_1092 personal_property includes any stock that is part of a straddle at least one of the offsetting positions of which is a position with respect to substantially_similar_or_related_property other than stock for purposes of this rule the term substantially_similar_or_related_property is defined in sec_1_246-5 other than sec_1_246-5 sec_1_246-5 provides that the term ssrp is applied according to the facts and circumstances of each case in general property is substantially_similar or related to stock when - i the fair market values of the stock and the property primarily reflect the performance of - a a single firm or enterprise b the same industry or industries or c the same economic factor of factors such as but not limited to interest rates commodity prices or foreign_currency exchanges rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction in the fair_market_value of the property or a multiple of the fair_market_value of the property in order for the year debentures to qualify as positions with respect to substantially_similar_or_related_property with respect to the x stock the fair_market_value of the debentures and the x stock must primarily reflect the performance of the same postf-103007-12 enterprise and the changes in the fair_market_value of the stock must have been reasonably expected to approximate changes in the value of the debentures expectations are considered reasonable where they are the expectations of a reasonable person based on all the facts and circumstances at the time the stock is acquired or the positions are entered into and include representations made with respect to the marketing or sale of the position sec_1_246-5 a primarily reflects test under sec_1_246-5 under the facts of this case the fair_market_value of the x stock and the year debentures both reflect the performance of x corporation as required under sec_1 b i a the holders had the right to exchange their year debentures for a fixed number of shares or their cash_value and the exchange rate was adjusted to take into account stock splits and other events as a result of the exchange feature the debentures would increase in value to a holder and become more costly to taxpayer as the price of the stock increased thus the value of both primarily reflected the value of the same enterprise - x - under sec_1_246-5 if the x stock did not increase in value over the term of the debentures taxpayer was required to repay the principal_amount received under the facts and circumstances of the instant case the holders clearly anticipated receiving payments that primarily reflected the value of the x stock otherwise holders would not have purchased debentures paying a current coupon that was significantly less than the comparable yield the rate at which the holders were to accrue and include for tax purposes sec_1_1275-4 holders were primarily looking to the value of the stock in order to profit on the debentures and were willing to accept a lower coupon in the hopes of doing so that the value of the debentures would primarily reflect the value of x is also demonstrated by both party’s restrictions on cashing out of the debentures at their principal_amount taxpayer could only redeem the debentures after a ll year period and would be required to pay initially a premium of mm percent that tapered off as the debentures approached maturity once taxpayer’s redemption rights kicked in taxpayer was effectively still required to pay the greater of the principal_amount of the debentures as adjusted or the fair_market_value of the stock other than a limited right to require the issuer to repurchase the debentures prior to maturity a holder could only exchange the debenture for the fair_market_value of the stock holders also had the right to certain extraordinary dividends that were payable on the stock thus the both the fair_market_value of the stock and the debentures primarily reflect the performance of x b reasonably expected to approximate test under sec_1_246-5 next it is clear that the changes in the fair_market_value of the x stock were reasonably expected to approximate changes in value of the year debentures as required under sec_1_246-5 as the stock increased in value above the exercise price under the postf-103007-12 exchange rate a holder surrendering a debenture for stock would receive stock or cash_value in excess of the principal_amount under the facts and circumstances of the instant case the trading value of the x stock was reasonably expected to rise above the exchange rate over the term of the debentures such that changes in the value of the stock would approximate changes in value of the debentures specifically in light of the long term of the debentures the volatility of the stock referenced and the degree of difference between the exchange rate and the trading value at issuance the debentures were expected to payout an amount determined almost entirely by stock value the same as the year debentures in fact the exchange feature became highly valuable at the time taxpayer redeemed the debentures in year requiring taxpayer to pay a significant premium to holders over the original principal_amount of the debentures in addition taxpayer’s own tax reporting indicate that changes in the value of the year debentures were expected to approximate changes in the value of the x stock under sec_1_1275-4 taxpayer was required to determine the comparable yield for the year debentures the comparable yield is the yield at which an issuer would issue a fixed rate debt_instrument with terms and conditions similar to those of the contingent_payment_debt_instrument sec_1_1275-4 here taxpayer selected a comparable yield of c percent which presumably is the yield at which taxpayer would have issued a fixed rate debt_instrument next under sec_1_1275-4 taxpayer was required to determine the projected payment schedule of the debentures the projected payment schedule for a debt_instrument includes each noncontingent payment and an amount for each contingent payment sec_1_1275-4 if a contingent payment is based on market information the amount of the projected payment is the forward price of the contingent payment which is the amount one party would agree as of the issue_date to pay an unrelated party for the right to the contingent payment on the settlement_date sec_1_1275-4 taxpayer’s projected payment schedule included noncontingent payments of interest at the stated rates of a and b percent and the principal_amount of the debentures and any extraordinary dividends as a result taxpayer’s schedule necessarily would have included a contingent payment at maturity determined based on the value of the x stock thus a market-based payment thus based on taxpayers own calculations the stock was expected to appreciate over the term of the debentures such that changes in the fair_market_value of the x stock would approximate changes in the fair_market_value of the debentures finally as discussed above taxpayer’s projections appear to be consistent with market expectations at the time the debentures were issued the relevant standard under sec_1_246-5 is the expectations of a reasonable person based on all the facts and circumstances that the later of the time the stock is acquired or the positions are entered into that these expectations were reasonable is supported by the fact that holders who invested in the year debentures agreed to both forego the amounts that they would have received under the year debentures in exchange for the year postf-103007-12 debentures and agreed to forego a higher cash payment throughout the term in exchange for the opportunity to share in future appreciation on the x stock because the value of the year debentures primarily reflects the value of and approximates changes in the value of the x stock under sec_1_246-5 thus the year debentures are a position with respect to substantially_similar_or_related_property other than stock for purposes of sec_1092 and sec_1 b -2 a straddle conclusion accordingly under sec_1092 the stock is personal_property for all purposes of sec_1092 because ownership of the x stock and the year debentures are offsetting positions with respect to personal_property the x stock and the year debentures constitute a straddle within the meaning of sec_1092 taxpayer’s repurchase premium and the interest coupon allocable to the year debentures constitute interest or carrying charges incurred or continued to purchase or carry the x stock for purposes of sec_263 next it must be determined whether the repurchase premium and coupon interest deducted by taxpayer in year should have instead been capitalized into the basis of the x stock pursuant to sec_263 sec_1092 cross references sec_263 as a provision requiring capitalization of certain interest_and_carrying_charges where there is a straddle sec_263 requires the capitalization of interest_and_carrying_charges properly allocable to personal_property that is part of a straddle under sec_1092 under sec_263 the phrase interest_and_carrying_charges includes the interest on indebtedness incurred or continued to purchase or carry the personal_property plus all other_amounts paid_or_incurred to carry the personal_property less certain amounts set forth in sec_263 we first look at whether the repurchase premium qualifies as interest on indebtedness under sec_263 for these purposes and second whether interest on the year debentures qualifies as being incurred or continued to purchase or carry the personal_property in the straddle under the same provision repurchase premium as a threshold matter we must consider whether taxpayer’s repurchase premium qualifies as interest on indebtedness for purposes of sec_263 during the tax_year at issue year and prior to the maturity_date of the year debentures taxpayer exercised its option to redeem the debentures for their cash_value and paid the holders dollar_figurekk in cash at this time the debentures had an adjusted_issue_price that was less than the redemption amount postf-103007-12 taxpayer’s redemption of the year debentures for cash prior to their maturity dates was an unscheduled retirement of the debentures sec_1_1275-4 provides that an unscheduled retirement of a debt_instrument subject_to the noncontingent_bond_method or the receipt of a pro-rata prepayment that is treated as a retirement of a portion of a debt_instrument under sec_1_1275-2 is treated as a repurchase of the debt_instrument or a pro-rata portion of the debt_instrument by the issuer from the holder for the amount_paid by the issuer to the holder sec_1_1275-4 sec_1_163-7 provides that in general if a debt_instrument is repurchased by the issuer for a price in excess of its adjusted_issue_price as defined in sec_1_1275-1 the excess repurchase premium is deductible as interest for the taxable_year in which the repurchase occurs sec_1_1275-1 provides that in general the adjusted_issue_price of a debt_instrument at the beginning of the first accrual_period is the issue_price thereafter the adjusted_issue_price of the debt_instrument is the issue_price of the debt_instrument - i increased by the amount of oid previously includible in the gross_income of any holder and ii decreased by the amount of any payment previously made on the debt_instrument other than a payment of qualified_stated_interest sec_1_1275-4 provides that the adjusted_issue_price of a debt_instrument is equal to the debt instrument’s issue_price increased by the interest previously accrued on the debt_instrument under paragraph b iii of this section and decreased by the amount of any noncontingent payment and the projected payment of any contingent payment previously made on the debt_instrument here because taxpayer repurchased the year debentures for an amount in excess of their adjusted_issue_price the excess is interest under sec_1_163-7 therefore the repurchase premium is treated as interest on indebtedness for purposes of sec_263 interest on indebtedness incurred or continued to purchase or carry personal_property that is part of a straddle under sec_263 next we must determine whether the repurchase premium and interest coupon qualify as interest on indebtedness incurred or continued to purchase or carry the personal_property that is part of a straddle under sec_263 this phrase is not defined under sec_263 while there is no direct authority interpreting the phrase indebtedness incurred or continued to purchase or carry in sec_263 the phrase also appears in sec_265 sec_265 disallows a deduction for interest on indebtedness incurred or continued to purchase or carry tax exempt obligations although authorities under sec_265 are not controlling for purposes of sec_263 they do provide useful guidance as to the general meaning of the phrase see f d i c v meyer 510_us_471 where a term is not defined by statute it is typically given its ordinary and general meaning postf-103007-12 revproc_72_18 1972_1_cb_740 is the service’s primary published guidance on the interpretation of the phrase incurred or continued to purchase or carry under sec_265 in the absence of direct tracing of proceeds used to purchase tax-exempt obligations or collateralization of the obligations to incur debt sec_265 requires a determination based on all of the facts and circumstances that a taxpayer’s purpose in incurring or continuing indebtedness was to purchase or carry the tax-exempt obligations revproc_72_18 pincite this nexus is established by showing a sufficiently direct relationship between the indebtedness and the carrying of the tax- exempt obligations 375_f2d_1016 ct_cl ct_cl cf revproc_72_18 pincite revproc_72_18 provides guidance for determining whether a sufficiently direct relationship exists between the indebtedness and the tax-exempts for instance the purpose to carry tax-exempt obligations can be inferred where a corporation continues indebtedness which it could discharge in whole or in part by liquidating its holdings of tax-exempt obligations without withdrawing any capital which is committed to or held in reserve for the corporation’s regular business activities revproc_72_18 at dollar_figure citing 375_f2d_1016 ct_cl ct_cl such a purpose will generally not be inferred however where there is a bona_fide restriction on a taxpayer’s ability to sell or otherwise dispose_of the tax-exempt obligations see eg r b george machinery co v commissione26_bta_594 acquiesced c b xi-2 revproc_72_18 at the facts and circumstances of the instant case clearly show that taxpayer’s purpose for incurring the year debentures was to carry the x stock which is established by the direct relationship between the debentures and the x stock as part of the issuance of the year debentures taxpayer entered into various agreements that effectively operated as a collateral arrangement under these agreements taxpayer deposited with the exchange agent and was required to maintain the minimum number of shares necessary to meet the exchange obligation shares could be removed if the exchange obligation decreased and shares would be added if it increased taxpayer agreed not to place any encumbrance on the stock such as a mortgage lien pledge or create a security_interest in the stock if this minimum was not maintained the holders could redeem the debentures for the principal_amount in lieu of exchange thus the arrangement effectively collateralized the obligations and alone establishes a sufficient nexus for purposes of sec_263 however there are additional connections between the debentures and the x stock that strengthens even more the direct relationship between the two the economics of the year debentures also show a close relationship between the debentures and the x stock because payments on the debentures were indexed to the performance of the stock upon issuance each dollar_figure------ principal_amount of a year debenture referenced the value of the number of shares that would have been exchangeable for the year debentures had they not been exchanged by the holders for the year debentures immediately before issuance of the year debentures the postf-103007-12 stock was trading at dollar_figuret about f percent less than the exercise price the initial issue_price of the year debentures was approximately equal to nn percent of the value of the underlying stock at all times prior to and at maturity of the debentures holders could exchange their debentures for a fixed number of shares of stock or their cash_value holders thus received the right to the appreciation in the x stock in exchange for agreeing to receive current coupon payments at a stated rate below the market rate while accruing interest on the debentures at the comparable yield under the noncontingent_bond_method although taxpayer retained ordinary dividends holders could expect to receive certain distributions including extraordinary dividends with respect to the stock as well notice of events that would affect their value such as the declaration of a dividend therefore both in form and in substance the year debentures are closely and directly tied to the x stock taxpayer’s use of the proceeds does not mitigate the close connection between the x stock and the year debentures but rather affirms the direct relationship between the year debentures and the x stock taxpayer applied the proceeds of the year debentures to refinance a portion of the year debentures and thus was able to continue to hold shares of x stock that were referenced by the year debentures in addition the issuance of the year debentures produced more proceeds than selling the stock outright because the initial value of the referenced x stock was somewhat less than principal_amount of the debentures if the holders of the year debentures had received shares taxpayer would not have received new proceeds taxpayer received proceeds by monetizing its position in the stock thus taxpayer was able to continue to hold the stock that referenced the year debentures without withdrawing other capital in addition the holders of the year debentures that chose not to participate in the exchange_offer for the year debentures exercised their exchange rights after taxpayer called the year debentures for redemption taxpayer disposed of the shares of x stock that had referenced the year debentures but were not needed for the year debentures by either delivering them to those holders or by selling them and paying cash to those holders thus taxpayer consistently disposed of shares of x stock that were not required to reference either the year or year debentures taxpayer chose not to hold the stock not required to be held under the exchange_agreement cases such as handy button and swenson land and cattle co inc where the court considered the taxpayer’s use of proceeds in declining to apply sec_265 are distinguishable in both of these cases the service failed to establish the requisite relationship between the issuing of indebtedness and the holding of the tax-exempt_bonds other than the fact that the taxpayer held them both at the same time in fact in handy button the court specifically rejected the service’s working_capital analysis by which the government attempted to show a connection between the debt and the bonds on the basis that but for the borrowing the taxpayer would have had to liquidate the bonds id pincite similarly in swenson the court found no relationship between the postf-103007-12 tax-exempt_bonds and the indebtedness noting that sec_265 does not apply where there is no connection between the debt and the tax-exempt_bonds other than their mere simultaneous existence id pincite the use of the proceeds in this case is also not analogous to the use of mortgage proceeds to fund construction of a plant in 265_fsupp_168 d wis aff’d in part and rev’d in part 388_f2d_420 7th cir in wisconsin cheeseman the taxpayer was in the business of packaging various kinds of cheeses for retail_sale virtually all of the taxpayer’s products were purchased from it during the last three months of the calendar_year for holiday gifts since receipts from sales generally lagged one to two months behind the date of incurring the operating_expenses necessary to produce the sales the taxpayer obtained a substantial amount of short term financing each year during the years in question each january and february when the taxpayer was in possession of substantial amounts of money from receipts for the prior year’s sales the taxpayer used the balance of the receipts to purchase high quality municipal securities as capital needs developed during the ensuing year the taxpayer obtained short term financing using its municipal securities as collateral the taxpayer was able to borrow almost ----- percent of value when such collateral was used as receipts came in during the following winter these short term loans were repaid and the balance used to increase the company’s municipal_bond holdings in the second year at issue the taxpayer borrowed dollar_figure--------- from a bank to build a new plant the loan was secured_by a mortgage upon its real_estate the proceeds of the loan were applied directly to pay for construction of the plant the district_court held that the taxpayer’s purpose in incurring the indebtedness including the mortgage was to make it possible for the taxpayer to carry its municipal securities on appeal the court_of_appeals for the 7th circuit affirmed in part and reversed and remanded in part as to the deductibility of the interest on the mortgage loan the court_of_appeals held that there was an insufficient relationship between the mortgage and the holding of the tax-exempt_bonds to justify the denial of a deduction for mortgage interest thus in wisconsin cheeseman as in handy button and swenson there was no relationship established between the mortgage loan and the tax-exempts in addition the plant served as collateral for the mortgage loan so there was a direct relationship between the loan and another asset by contrast in the present case there are many direct connections between the year debentures and the x stock due to the indexing of the debentures to the value of the stock we are not aware of any other assets that were pledged as collateral to secure payment on the debentures in the instant case the facts clearly establish a sufficiently direct relationship in fact the relationship between the debentures and the x stock is similar economically to a postf-103007-12 taxpayer who obtains a loan by collateralizing its portfolio securities much like a collateralization transaction a monetization establishes a direct transactional nexus between the borrowing and the borrower’s continued ownership of the x stock while the indexing allowed taxpayer to raise funds on more favorable terms including lower financing rates the courts have specifically rejected the argument that the use of tax- exempt bonds to obtain cheaper financing rebuts a finding of a sufficiently direct relationship under sec_265 in wisconsin cheeseman neither the district_court nor the court_of_appeals found persuasive the stipulated fact that because the value of the municipal_bonds did not fluctuate the taxpayer could borrow more against their market_value than against that of other investments in addressing this argument the district_court stated the issue is not whether taxpayer is free to use this financing device nor whether certain financing costs are peculiar to the radically seasonal quality of taxpayer’s business the issue is whether if taxpayer chooses for these understandable reasons to employ this device it may deduct its interest payments on the loan for the purpose of determining its income_tax wisconsin cheeseman f_supp pincite likewise in illinois terminal supra the taxpayer argued that the tax-exempt_bonds were pivotal to obtaining an a-quality rating on its debt and thereby lowering the interest cost in response the court of claims stated that the efficient use of an available asset cannot of itself help a taxpayer avoid the stricture of sec_265 id pincite moreover the facts surrounding the issuance make clear that taxpayer made a conscious and purposeful decision to issue the year debentures while continuing to hold the shares there is clear evidence that taxpayer intended to take advantage of the referencing created between its holdings in the x stock and the application of the cpdi rules to the debentures the use of the debentures helped taxpayer to achieve the deferral and conversion opportunities found in a typical cash-and-carry transaction taxpayer projected the forward price of the x stock at maturity of the debentures and accrued deductions under the cpdi rules such that the deductions taken reference the projected forward price of the x stock therefore the debentures were used specifically to carry the x stock under sec_263 as a result based upon the facts and circumstances of the instant case a sufficiently direct relationship has been established between the year debentures and the x stock to find that the indebtedness was incurred or continued to carry the stock the basis of the new shares acquired by taxpayer in the non-taxable exchange for the x stock includes the repurchase premium and the coupon interest capitalized into taxpayer’s basis in the x stock under the normal rules of sec_358 in the case of an exchange to which sec_355 applies the basis of the property permitted to be received under such section without the postf-103007-12 recognition of gain_or_loss shall be the same as that of the property exchanged a decreased by i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend taxpayer transferred ii shares of x stock to x in exchange for the stock of a new corporation spun off by x taxpayer treated the transaction as a non-taxable sec_368 reorganization the basis in the shares of the corporation acquired by taxpayer in the exchange for the x stock is equal to taxpayer’s basis in the x stock thus the basis of the corporation is increased for the repurchase premium and the coupon interest allocable to the year debentures that is capitalized into the basis of the x stock case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views sec_6110 of the code provides that it may not be used or cited as precedent please call ---------------------- if you have any further questions
